 

EXHIBIT 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement is made and entered into as of
January 22, 2003, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and William Naylon (“Executive”).

 

Recitals

 

A) On January 16, 2002 an Employment Agreement was made and entered into by and
between Employer and Executive.

 

B) Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:

 

Agreement

 

1.   Section 3.1 of the Agreement which provides:

 

3.1 Term. The term of Executive’s employment hereunder shall commence on January
16, 2002 and shall continue until January 31, 2004 unless sooner terminated or
extended as hereinafter provided.

 

is hereby amended, effective January 22, 2003, to provide as follows:

 

3.1 Term. The term of Executive’s employment hereunder shall commence on January
16, 2002 and shall continue until January 31, 2005 unless sooner terminated or
extended as hereinafter provided.

 

2.   Section 2.1 of the Agreement which provides:

 

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $235,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

is hereby amended, effective January 22, 2003, to provide as follows:

 

2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $250,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

3.   All other terms of the Employment Agreement shall remain unaltered and
fully effective.

 

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE

     

        EMPLOYER

       

PRICESMART, INC.

William J. Naylon      

     

By: /s/    ROBERT M. GANS        

/s/    WILLIAM J. NAYLON

     

Name: Robert M. Gans

       

Its: Executive Vice President